Citation Nr: 0523131	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  99-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury, to include retinal detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947 and from December 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA), which determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a right eye injury, to include 
retinal detachment.  

In May 2000, the Board issued a decision that reopened the 
claim after finding new and material had been submitted, and 
then denied the claim on the merits.  In November 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the portion of the decision denying service 
connection and remanded it back to the Board.  

In July 2003, the Board remanded this matter in order to 
comply with the Court's order.  

The veteran appeared at a hearing before a local hearing 
officer in July 1999 and at a videoconference hearing before 
the undersigned Law Judge in February 2002.  


FINDINGS OF FACT

1.  The right eye injury sustained by the veteran during 
military service was acute in nature and resolved without 
residual disability.

2.  Any current right eye disability, to include retinal 
detachment, was not manifested during military service or for 
many years thereafter, and is not otherwise related to 
military service.


CONCLUSION OF LAW

Any current right eye disability, to include retinal 
detachment, was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 1999 
and October 2000 rating determinations, the June 1999 
statement of the case, the July 1999, July 2001, and March 
2005 supplemental statements of the case, and the July 2003 
and May 2004 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letters 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  Moreover, after receiving the letter, the veteran 
submitted additional evidence which was addressed in the 
March 2005 SSOC.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's April 1999 and October 2000 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating actions on appeal were promulgated, the RO did provide 
notice to the claimant in July 2003 and May 2004 regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that in any case where a veteran was engaged 
in combat with the enemy during a period of war, the VA shall 
accept as sufficient proof for purposes of service connection 
for any disease or injury alleged to have been incurred in or 
aggravated by said service, such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board further notes that service medical records for the 
veteran's second period of service are missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service medical records reveal that at the time 
of his February 1946 enlistment examination, the veteran's 
right eye vision was noted to be 20/200 uncorrected and 20/25 
corrected.  In a May 1946 clinical record, the veteran was 
noted to have right eye vision of 20/100 corrected to 20/40.  
An astigmatism, hypertrophic, right was noted and the veteran 
was fitted with glasses.  At the time of his August 1947 
service separation examination, the veteran's right eye 
vision was noted as 20/200 uncorrected and 20/30 corrected.  

As previously noted, there are no service medical records 
available for the veteran's second period of service. The DD 
Form 214 for the veteran's second period of service reveals 
that he served with the 24th Infantry Division, received the 
Korean Service Medal, and participated in the Chinese 
Communist Forces Intervention Campaign.

The veteran has submitted copies of letters he wrote to his 
spouse in 1951 while stationed in Korea. The letters, dated 
in April 1951, reveal that the veteran woke up with his eye 
mattered together and hurting.  He stated that he went to the 
dispensary and was given drops for his eye.  The veteran 
noted that about ten minutes after putting in the drops, his 
eye went blind.  The veteran indicated that he went back to 
the dispensary and it was discovered that he had been given 
the wrong drops.  He noted that he was given a patch to wear 
and had been told that it would be okay in a day or two.  
Subsequent letters indicate the veteran was still using one 
eye, with one letter indicating that the veteran's eye was 
watering, so he had to stop writing.  That same letter also 
reported that there was a lot of shooting in the area at 
night.  Subsequent letters indicate the eye was better, but 
still hurt if he used it too much.

Private treatment records dated in 1990 and 1991 contain a 
diagnosis of recurrent retinal detachment in the right eye.  
Eye surgery was performed on the veteran in 1990.  

In a June 1998 letter, Frederick J. Grant, M. D., the 
veteran's private physician, indicated that he had examined 
the veteran's right eye for complications from a detached 
retina.  Vision was noted as 20/300 and light sensitive.  Dr. 
Grant stated that the veteran's right eye was operated on in 
1991 to repair a retinal detachment and that trauma 
apparently occurred while on active duty.  He reported that 
the veteran's vision seemed to be stable and that any long-
term improvement was not likely.

The veteran was afforded a VA examination in November 1998.  
The examiner noted that the available service medical records 
had been reviewed.  The veteran stated that the vision in his 
right eye was quite poor and that there was appreciable 
photophobia.  Following physical examination of the right 
eye, diagnoses of status post retinal detachment, right eye; 
status post retinal detachment surgery, right eye, with poor 
vision at the present time; cataract secondary to retinal 
detachment surgery, right eye; and mild senile cataract, left 
eye, were noted.  

The examiner indicated that he was totally unable to 
ascertain exactly what happened in Korea in 1951, but did not 
feel that an incident of smoke, dirt, dust, and wind treated 
with some sort of topical eye drop bared any relationship to 
retinal detachment occurring 40 years later.  The examiner 
noted that the veteran did have documentation of the incident 
through letters written to his wife.  He stated that the 
validity of the incident notwithstanding, he could not feel 
that there was a direct cause and effect relationship between 
that incident and a detached retina in the right eye 40 years 
later.

At the time of his July 1999 hearing, the veteran submitted 
photocopies of pictures taken while he was serving in Korea.  

At his July 1999 RO hearing, the veteran testified that he 
served as an infantryman while stationed in Korea and that 
his unit was constantly on the move.  He noted that his 
primary duty was security and guard duty and stated that he 
was required to carry his rifle at all times while in the 
combat zone.  He reported that the pictures he submitted 
showed him with a rifle.  The veteran indicated that he 
injured his eye in service as a result of being given the 
wrong drops.  He stated that the drops were administered by a 
medic.  He indicated that he was discharged approximately six 
weeks later.  The veteran testified that the quality of the 
vision in the right eye never returned to what it had been 
prior to the inservice incident.  He noted that his right eye 
had been a constant problem since his discharge from service, 
but that he made it work and did not seek help from VA 
because he had been told at discharge that nothing could be 
done for him unless he was blind in the eye.  He denied 
incurring any chemical, blunt trauma, head injury, or other 
eye injury after discharge from service.

In a letter received in October 1999, Larry G. Leiske, M. D., 
the veteran's private physician, indicated that it appeared 
from examination that the veteran had a rather severe Herpes 
Simplex infection of the right cornea while serving in Korea.  
He indicated that this was based on the appearance of the 
residual stromal scarring of the cornea.  Dr. Leiske stated 
that it was conceivable that the inflammation, which 
sometimes included Uveitis, could have contributed to the 
subsequent development of a retinal tear and detachment of 
the retina, but that it could not be verified with certainty.

In a letter dated in September 1999, and received October 
1999, W. C. Murphy, Jr., M. D., the veteran's private 
physician, indicated that he had seen the veteran for 
complaints of decreased vision in the right eye.  The veteran 
was noted to be status post retinal detachment repair in 1991 
in the right eye.  Dr. Murphy stated that he found the 
condition (status post retinal detachment, right eye) may be 
or was "consistent with the effects of cases that a veteran 
would have suffered the same type of trauma" as related to 
him by the veteran during his active service in the combat 
zone during the Korean Conflict.  Dr. Murphy stated that it 
was his professional opinion that the veteran's existing eye 
condition was, as likely as not, related to the trauma he 
experienced while serving in Korea.

In February 2000, a detailed VA medical opinion was prepared 
concerning the etiology of the veteran's current right eye 
disorder.  The examiner stated that an extensive chart review 
had been completed.  The examiner observed that hyperoptic 
astigmatism was present in the right eye prior to induction 
into the veteran's first period of service.  He observed that 
in Korea, the veteran's right eye was apparently medicated 
with something that should have been diluted, causing the 
veteran's vision to become blurry and temporarily black.  The 
examiner noted that the veteran claimed that his vision 
became quite blurred afterward, even temporarily black, and 
he suffered for a while but that the eye did recover 
somewhat.  

The examiner noted that Dr. Grant did not state that the 
detachment was caused by a trauma that occurred 40 years 
earlier.  The examiner indicated that it was known that the 
retinal detachment was caused by a tear in the retina 
discovered in 1990.  

As to the letter from Dr. Murphy, the examiner noted that the 
letter included no review of the history or examination and 
provided no reasoning for the opined relationship.  The 
examiner also noted that no significant blunt trauma to the 
eye was known, only the possibility of dust in the eye 
causing conjunctivitis.  The examiner also disagreed with the 
statement provided by Dr. Leiske on the basis that there was 
no evidence of herpetic keratitis, which was often a 
recurrent disease, and even if the veteran did have herpetic 
keratitis and uveitis, there was no cause and effect 
relationship between uveitis and a subsequent retinal tear.  
It was noted that uveitis, if severe, could cause exudative 
retinal detachment but was not implicated in rhegmatogenous 
retinal detachment due to a retinal tear. 

The examiner noted that the only complete consultation that 
included a history, examination, and discussion was the 
November 1998 VA examination report.  The examiner indicated 
that that he agreed with the November 1998 VA examiner that 
the in-service incident had no relationship to a retinal 
detachment 40 years later.  He stated that what was most 
likely to have happened was conjunctivitis or possibly a 
keratitis.  It was noted that the topical medication may well 
have caused a corneal abrasion and it was even conceivable 
that dilating drops caused temporary angle closure glaucoma 
which could have caused some temporary loss of vision.  It 
was noted that the optic nerves were not damaged and vision 
returned to at least 20/60.  He noted that the retinal 
detachment occurred 40 years later with a retinal pucker.  He 
further observed that the veteran did manifest some cataract, 
possibly some corneal scarring, which might be related to 
keratitis in Korea.  He further observed that there was 
apparently some macular pucker related to the retinal 
detachment.  The examiner stated there was no evidence that 
the retinal detachment was related to the episode in Korea 
and there was far less than a 50 percent chance that dust in 
the eye or medication in the eye caused a retinal detachment 
40 years later.

In a September 2000 addendum, the examiner noted that there 
was no evidence that the veteran had keratitis in service, it 
was simply a conjecture that was put forward in an attempt to 
explain why the veteran had a period of decreased vision.  
The examiner further stated that even if the veteran did have 
some form of keratitis in 1951, it did not cause corneal 
scarring as the veteran's cornea was clear when examined by 
the November 1998 VA examiner.  Finally, the examiner noted 
that there was only mild opacification of the central part of 
the lens and, therefore, cataract did not account for the 
claimed hand motion acuity of the right eye.

In an April 2001 VA outpatient treatment record it was 
indicated that the veteran had a status post-retinal 
detachment in the right eye.  It was noted that there was no 
way of knowing how long the retina had been detached.  It was 
further indicated that the possibility existed that the 
retinal detachment was related to either trauma and/or ocular 
infection while in Korea.  The examiner stated that this was 
as likely as not and there was no way to prove either way 
without the veteran's Korean service medical records. 

In an October 2001 VA treatment record, the veteran was noted 
to be legally blind in the right eye.

At his February 2002 Board hearing, the veteran testified 
that after his discharge from service, his eye remained runny 
and blurry.  He also stated that it hurt and did not track 
like his other eye.  He reported that he never sought 
treatment as he was told by a doctor at discharge not to 
bother the Army unless he was legally blind.  The veteran 
indicated that prior to his service in Korea, he wore reading 
glasses, but after his discharge he had to wear glasses all 
of the time.  He referred to pictures of himself taken during 
his service in Korea, which showed him without glasses.

In a March 2003 letter, the veteran indicated that this eye 
had always been a problem following service and that he later 
developed a detached retina.  The veteran indicated that five 
physicians had stated that his current right eye disorder was 
related to service and that the only individual who dissented 
stated that he had completely reviewed the record prior to 
reaching his conclusions.  The veteran noted that there were 
no service medical records for his second period of service.  

Service connection for residuals of a right eye injury, 
including retinal detachment, is not warranted.  The Board 
notes that the veteran has claimed that he suffered an injury 
to the right eye during military service in Korea and that he 
currently has retinal detachment and loss of vision as a 
result of that in-service injury.  While the veteran's 
service medical records for his second period of service are 
not available to document his in-service eye injury, he has 
provided copies of letters written to his spouse in 1951 
indicating that he sustained an in-service right eye injury.  
Additionally, the veteran has testified that the in-service 
incident occurred when he awoke with his eye mattered shut.  
The veteran reported that he was given eye drops by a medic, 
which immediately resulted in the loss of his vision in the 
right eye.  The letters written to the veteran's spouse 
indicate that the right eye condition resolved in a few days.  
The veteran reported that his vision in the right eye was 
never the same and that he was discharged from service 
shortly thereafter.

In light of the letters written to the veteran's spouse in 
1951, the Board will assume for purposes of this decision 
that the alleged in service eye injury did in fact occur.  
Thus, the primary area of consideration for the Board is 
whether the veteran's current right eye disability is related 
to or the result of the in-service incident.

The veteran's claim is supported by the medical statements of 
Dr. Leiske and Dr. Murphy.  However, it appears that both of 
these opinions were based upon a history provided by the 
veteran, without an independent review of the veteran's 
available service medical records or post-service medical 
history.  The Court has held that an opinion based solely 
upon information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, Dr. Leiske only 
stated that a relationship to the in-service incident was 
conceivable.  Service connection may not be predicated on a 
resort to speculation or remote possibility.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  Likewise, the April 2001 VA 
clinical record speaks only to the possibility of an 
etiological link to service and does not demonstrate that the 
veteran's available service and post-service medical records 
were reviewed prior to rendering this opinion.  

The Board further notes that Dr. Murphy provided no rationale 
or bases for his opinion.  The failure of a physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence in the adjudication of the merits 
of the claim.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It does 
not appear that Dr. Murphy had access to the veteran's claims 
folder and his opinion is lacking in detail and thoroughness.

In contrast, two VA medical examiners have stated that there 
is no etiological link between the in-service injury to the 
right eye and the veteran's current right eye disability.  
The November 1998 VA examiner indicated that the veteran's 
available service medical records had been reviewed and 
stated that there was no direct cause and effect relationship 
between the in-service incident and a detached retina in the 
right eye 40 years later.  His opinion is consistent with the 
detailed opinion of the February 2000 VA examiner, who 
observed that there was no evidence that the retinal 
detachment was related to the episode in Korea and that there 
was far less than a 50 percent chance that dust in the eye or 
medication in the eye caused retinal detachment 40 years 
later.  The examiner noted that the opinion of Dr. Grant did 
not state that the veteran's detachment was caused by trauma 
occurring 40 years earlier.  He further indicated that the 
opinion of Dr. Murphy included no review of the veteran's 
history or examination and provided no rationale for any 
relationship.  The February 2000 VA examiner also disagreed 
with the opinion provided by Dr. Leiske on the basis that 
there was no evidence of herpetic keratitis, and even if the 
veteran did have herpetic keratitis and uveitis, there was no 
cause and effect relationship between uveitis and a 
subsequent retinal tear.  He also noted in his addendum that 
even if the veteran did have some form of keratitis in 1951, 
it did not cause corneal scarring as the veteran's cornea was 
clear when examined by the November 1998 VA examiner.

The Board finds the opinions of the November 1998 and 
February 2000 VA examiners to be most persuasive in this case 
as they are based upon a review of the veteran's available 
service medical records and post-service medical history and 
are supported by detailed rationales and bases for the 
opinions. The opinions of Dr. Grant, Dr. Murphy, and Dr. 
Leiske are based upon a history provided by the veteran and 
not an independent review of the veteran's available service 
medical records and/or post-service medical records.  
Furthermore, those physicians failed to provide any rationale 
or bases to support their opinions.  As previously noted, 
failure of a physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in an 
adjudication on the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. at 382.  Thus, the Board concludes that the 
opinions of the November 1998 and February 2000 VA examiners 
are entitled to more weight and credibility than those of Dr. 
Grant, Dr. Murphy, or Dr. Leiske.

Accordingly, the Board concludes that the in-service eye 
injury was acute in nature and resolved without any residual 
disability. The Board further concludes that the veteran's 
current right eye disability was not manifested during 
military service or for many years thereafter and is not 
otherwise related to military service.  Thus, entitlement to 
service connection for residuals of a right eye injury, to 
include retinal detachment, is not warranted.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


